      Case 3:20-cr-00866-WQH Document 46 Filed 01/21/21 PageID.296 Page 1 of 1




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                               SOUTHERN DISTRICT OF CALIFORNIA
7
     UNITED STATES OF AMERICA,              Case No. 20-CR-0866-WQH
8
                 Plaintiff,                 JUDGMENT and ORDER OF DISMISSAL
9
           v.
10
     DANIEL WEBSTER MARTIN,
11
                 Defendant
12

13
     The court, having read and considered the Government’s Motion to
14
     Dismiss the case, and finding good cause therein,
15
     HEREBY ORDERS that this case is dismissed, with prejudice.
16

17
     Dated: January 21, 2021
18
19

20

21

22

23

24

25

26

27

28



30
